Harwell, J.
1. In one ground of the motion for new’ trial it is alleged that the defendant was asked the question if he, in order to carry out the contract, had sold a portion of said land in order to enable him to pay for the land; to which he answered yes; and that the court excluded this- testimony. It appears from the motion that counsel for the defendant admitted that the contract with plaintiff did not contemplate that defendant should sell any of the land; and under this admission the court did not err in excluding this testimony. '
2. In another ground of the motion it is complained that the plaintiff was permitted by the court to explain' a certain letter which the plaintiff had written to the defendant. The court did *40mot err in admitting this testimony, and there was no merit in this ground of the motion.
3. The court did not err in overruling the general grounds of the motion. There was a sharp conflict between the plaintiif and defendant as to the making of the alleged verbal contract extending the time of payment, but the jury decided this issue in favor-of the plaintiff. The verdict was authorized by the evidence and approved by the trial judge; and the judgment overruling the motion for a new trial is

Affirmed.


Broyles, P. J., and Bloodworthy J., concur.